           Case 1:19-cv-02173-TNM Document 5 Filed 07/24/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DONALD J. TRUMP,

                               Plaintiff,

                v.
                                                               Case No. 1:19-cv-02173
 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES, et al.,

                                Defendants.


                                 NOTICE OF APPEARANCE

       I, Douglas N. Letter, hereby enter my appearance as counsel of record in the above-

captioned case for the Committee on Ways and Means of the United States House of

Representatives. Please send all future notices in this matter to me.

                                            Respectfully submitted,

                                            /s/ Douglas N. Letter
                                            DOUGLAS N. LETTER (DC Bar No. 253492)
                                            General Counsel

                                            OFFICE OF GENERAL COUNSEL*
                                            U.S. HOUSE OF REPRESENTATIVES
                                            219 Cannon House Office Building
                                            Washington, D.C. 20515
                                            Telephone: (202) 225-9700
                                            Douglas.Letter@mail.house.gov

                                            Counsel for the Committee on Ways and Means,
                                            United States House of Representatives
July 24, 2019

       *
          Attorneys for the Office of General Counsel for the U.S. House of Representatives are
“entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
proceeding before any court of the United States or of any State or political subdivision thereof
without compliance with any requirements for admission to practice before such court.”
2 U.S.C. § 5571.
         Case 1:19-cv-02173-TNM Document 5 Filed 07/24/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2019, I caused the foregoing document to be filed via this

Court’s CM/ECF system, which I understand caused service on all registered parties.



                                                     /s/ Douglas N. Letter
                                                     Douglas N. Letter
